785 F.2d 307
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RICHARD BECKER, Plaintiff-Appellant,v.UNITED SKATES OF AMERICA, INC., Defendant-Appellee.
84-3468
United States Court of Appeals, Sixth Circuit.
1/9/86

ORDER
BEFORE:  MERRITT, JONES and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of appellee's motion to dismiss and appellant's motion for change of venue.  Appellant has responded in opposition to the motion to dismiss.


2
It appears from the record that appellant has appealed from an order of May 22, 1984, that denied his motions to have his action transferred back to the United States District Court for the Southern District of New York, for appointment of counsel, and for entry of default judgment.  An order denying transfer is not a final decision pursuant to 28 U.S.C. Sec. 1291 from which an appeal can be taken.  Lemon v. Druffel, 253 F.2d 680 (6th Cir. 1958), cert. denied, 358 U.S. 821 (1959); 9 Moore's Federal Practice Sec. 110.3.  An order denying appointment of counsel is not a final decision.  Henry v. Detroit Manpower, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, ---- U.S. ---- (December 16, 1985).  An order denying entry of default judgment is not a final decision.  McNutt v. Cardox Corporation, 329 F.2d 107 (6th Cir. 1964).  Therefore, the Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that appellant's motion for change of venue is denied.  It is further ORDERED that appellee's motion to dismiss be and hereby granted, and the appeal dismissed.